DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 80.  

    PNG
    media_image1.png
    322
    933
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
	[claim 1] the recitation “the first axially extending slots” in line 5 is interpreted as “the first axially extending slot[[t]]”  which provides antecedent basis.  
	Claim 9 shares the same issue.
Appropriate correction is required.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 2021.01.12, with respect to the 35 U.S.C 102/103 rejection of claims 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of additional search and consideration required by the claim amendments.
The examiner notes the 35 USC 112 rejection of claims 7-8 was not addressed and remains.
As to applicant’s remarks regarding the objection to the specification, applicant argues:

    PNG
    media_image2.png
    124
    712
    media_image2.png
    Greyscale

However, “a radial direction” is not highlighted but would be an appropriate correction. The examiner assumed no commentary was required.

    PNG
    media_image3.png
    232
    757
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 7 is rejected as the recitation wherein the component is an airfoil and includes an airfoil is indefinite.  The examiner notes this rejection was raised in the non-Final rejection.
Claims 8 is rejected as depending from claim 7.
Claim 16 is rejected as indefinite.  The recitation forming a first axially extending seal slot through each of a pair of first circumferential surfaces that are circumferentially opposing and a first axially aft surface on a first platform having a surface defining a core flow path, wherein a circumferential direction is defined with respect to a central longitudinal axis of a gas turbine engine is indefinite because it is unclear what “each of” refers to. It is unclear if the first axially extending seal slot is formed only on a pair of first circumferential surfaces or if the slot is formed both on the pair of first circumferential surfaces and a first axially aft surface. It is noted that the amended recitation a first axially aft surface on a first platform having a surface defining a core flow path, wherein a circumferential direction is defined with respect to a central longitudinal axis of a gas turbine engine is interpreted as merely describing the environment of the circumferential surfaces.
Claims 17-20 are rejected as depending from claim 16.
Claim 18 is rejected as indefinite. The recitation forming a second axially extending seal slot through each of a pair of second circumferential surfaces and a second axially aft surface of a second platform, wherein an airfoil includes a first end adjacent the first platform and a second end adjacent the second platform is indefinite because it is unclear what “each of” refers to. It is unclear if the second axially extending seal slot is formed only on a pair of second circumferential surfaces or if the slot is formed both on the pair of second circumferential surfaces and a second axially aft surface.
Claims 19-20 are rejected as depending from claim 18.
Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0162073 A1 to TYAGI et al., hereinafter TYAGI.


    PNG
    media_image4.png
    526
    743
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    675
    766
    media_image5.png
    Greyscale



As to claim 1
TYAGI discloses a component for a gas turbine engine (fig. 2) comprising: 
a first platform (301, annotated fig. 6 above) having a first pair of circumferential surfaces that are circumferentially opposing (one surface is side face 310, opposite face not shown), a first axially aft surface (downstream face 308), and a surface defining a core gas flow path (radially outer face 314, [0026]);
a first axially extending seal slot (channel 316) located in each of the first pair of circumferential surfaces (shown on side face 310) and the first axially aft surface (fig. 7 shows this); and 
a first cover plate (354 in fig. 7 above) attached to the first axially aft surface (308) enclosing at least a portion of the first axially extending seal slot[[s]] (354 encloses at least a portion of 316 in fig. 7), wherein a radial direction and a circumferential direction are defined with respect to a central longitudinal axis of the gas turbine engine (fig. 1 shows axis of engine defined by 112).  

As to claim 2
TYAGI discloses the first axially aft surface (308) intersects the pair of circumferential surfaces (fig. 7).  

As to claim 5
TYAGI discloses the first axially extending seal slots extend through a leading edge of the first platform (fig. 6).  

As to claim 6
TYAGI discloses a portion of the first axially aft surface defines a trailing edge rail (edge between 308 and 314 in fig. 8) and the axially aft surface (308) intersects the pair of circumferential surfaces (308 extends between 310) and the component includes one of a blade outer air seal or an airfoil (blade 204 in fig. 6).  


    PNG
    media_image6.png
    612
    864
    media_image6.png
    Greyscale

    PNG
    media_image5.png
    675
    766
    media_image5.png
    Greyscale


As to claim 16
TYAGI discloses a method of forming a seal slot in a component including the steps of: 
forming a first axially extending seal slot (channel 316) through each of a pair of first circumferential surfaces that are circumferentially opposing (one surface is side face 310, opposite face not shown) and a first axially aft surface (downstream face 308) on a first platform (platform 301) having a surface (radially outer face 314) defining a core flow path (flow path 216 in fig. 2), wherein a circumferential direction is defined with respect to a central longitudinal axis of a gas turbine engine (axis 208 in fig. 2; the circumferential direction is orthogonal to this); and 
enclosing a portion of the first axially extending seal slot with a cover plate (354 in fig. 7 above) attached to the first axially aft surface (308).  

Claims 3-4 are rejected under 102(b) as anticipated by TYAGI or, in the alternative, under 35 USC 103(a) as obvious over TYAGI. 
 As to claim 3, TYAGI does not disclose the first axially extending seal slots are formed with a grinding process.  
            The claimed phrase “are formed with a grinding process” is being treated as a product by process limitation; that is, that the first axially extending seal slots are made by grinding. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
            Thus, even though TYAGI is silent as to the process used to form the slots of TYAGI, it appears that the product in TYAGI would be the same or similar as that claimed.

As to claim 4, TYAGI does not disclose the first cover plate is welded to the first axially aft surface.  
	The claimed phrase “the first cover plate is welded to the first axially aft surface” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
    
 
Claim 9-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,196,913 to BOEKE et al., hereinafter BOEKE, in view of TYAGI.

As to claim 9
BOEKE discloses a gas turbine engine (fig. 1) comprising: 
a compressor section (24) upstream (in fig. 1 where flow is in the X direction as indicated by B) of a combustor section (26); and 
a turbine section (28) downstream (in fig. 1) of the combustor section (26) wherein at least one of the compressor section or the turbine section includes a component (airfoil 60 in fig. 2) having: 
a first platform (60 includes platforms 66 and 68) having a first pair of circumferential surfaces that are circumferentially opposing (opposing surfaces indicated by 80, 78) and a first axially aft surface (surface opposite 84 in fig. 3); 
a first axially extending seal slot (featherseal slot 82) located in each of the first pair of circumferential surfaces (at least one featherseal is provided in a featherseal slot formed into the circumferential faces 78, 80);

BOEKE does not explicitly disclose the following which is taught by TYAGI: 
the first axially extending seal slot (channel 316) is located in the first axially aft surface (fig. 7 shows this); and 
a first cover plate (354 in fig. 7 above) attached to the first axially aft surface (308) enclosing at least a portion of the first axially extending seal slot[[s]] (354 encloses at least a portion of 316 in fig. 7).
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
	In this case, BOEKE teaches a base airfoil platform with circumferential surfaces and slots defined in the surfaces.  TYAGI teaches a comparable airfoil platform having a slot in an aft surface and a cover plate attached to the aft surface.  It would have been predictable to use the  slot in an aft surface and a cover plate attached to the aft surface of TYAGI in BOEKE because both references deal with airfoil platforms that function in the same manner.  Thus, it would have been obvious to modify BOEKE to include the slot in an aft surface and a cover plate attached to the aft surface of TYAGI in order to maintain feather seal position ([0035]) which would provide a more reliable seal arrangement.

As to claim 10
BOEKE discloses the first axially aft surface intersects the pair of circumferential surfaces (fig. 2).  

As to claim 11
BOEKE does not disclose the first axially extending seal slots are formed with a grinding process.  
	The claimed phrase “are formed with a grinding process” is being treated as a product by process limitation; that is, that the first axially extending seal slots are made by grinding. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.


As to claim 12
BOEKE does not disclose the first cover plate is welded to the first axially aft surface.  
	The claimed phrase “the first cover plate is welded to the first axially aft surface” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.

As to claim 13
BOEKE discloses the first axially extending seal slot extends through a leading edge (74) of the first platform (fig. 2).  


As to claim 15
BOEKE does not disclose a second cover plate attached to the second axially aft surface enclosing at least a portion of the second axially extending seal slots.  
	However, BOEKE does discloses the second platform having the same characteristics as the first (col. 4, lns. 54-57). Therefore, the rejection applied in claim 9 would apply to claim 15.

Claim 17, as best understood in view of the issues above, is rejected under 35 U.S.C. 103 as being unpatentable over TYAGI in view of US 6,254,333 to MERRY.
As to claim 17, TYAGI does not disclose wherein the first axially extending seal slot is formed through a grinding process.  
MERRY teaches using the technique of grinding to form a feather seal slot in a platform (col. 5, lns. 1-4). Use of a known technique to improve similar methods in the same way is obvious. Therefore, it would be obvious to one of ordinary skill in the art to form the seal slots of TYAGI via grinding as grinding of seal slots is known in the art. 
 
Claim 18, as best understood in view of the issues above, is rejected under 35 U.S.C. 103 as being unpatentable over TYAGI in view of US4,524,980 to LILLIBRIDGE et al., hereinafter LILLIBRIDGE.

As to claim 18
TYAGI does not discloses the steps of: 
forming a second axially extending seal slot through each of a pair of second circumferential surfaces and a second axially aft surface of a second platform opposite the first 
enclosing at least a portion of the pair of second axially extending seal slot with a second cover plate attached to the second axially aft surface.  
TYAGI does disclose enclosing at least a portion of a pair of axially extending seal slots with a cover plate attached to an axially aft surface. LILLIBRIDGE teaches a turbine vane structure having first and second platforms, each platform including a seal (fig. 1) mounted in grooves formed in the platform circumferential surfaces (fig. 4). 
	It is obvious to apply a known technique to improve a similar device to yield predictable results.  See MPEP 2143(C).  The MPEP states the prior art must: (1) teach a base device (a method or apparatus that will be modified), (2) teach a comparable device that has been improved in the same way as the claimed invention, and (3) show that one of ordinary skill would have recognized that applying the known technique to the base device would yield predictable results.  See MPEP 2143(C).
	In this case, TYAGI teaches a base airfoil platform with circumferential surfaces and slots defined in the surfaces.  LILLIBRIDGE is directed to a comparable component having first and second platforms, each platform including a seal. LILLIBRIDGE teaches forming a second axially extending seal slot through each of a pair of second circumferential surfaces (fig. 1 where one of the 14 or 16 is the second circumferential surface) and a second axially aft surface (fig. 4) of a second platform (14) opposite the first platform (16), wherein an airfoil (12) includes a first end adjacent the first platform and a second end adjacent the second platform (airfoil 12 extends between platforms).
	 It would have been predictable to use the slot in an aft surface and a cover plate attached to the aft surface of TYAGI in LILLIBRIDGE because both references deal with airfoil platform sealing arrangements (platform feather seals) that function in the same manner.  Thus, it would have been obvious to modify TYAGI to include the second platform of LILLIBRIDGE to provide forming a second axially extending seal slot through each of a pair of second circumferential surfaces and a second axially aft surface of a second platform opposite the first platform, wherein an airfoil includes a first end adjacent the first platform and a second end adjacent the second platform. Further, TYAGI discloses providing a cover plate therefore it would have been obvious to provide enclosing at least a portion of the pair of second axially extending seal slot with a second cover plate attached to the second axially aft surface in order to maintain feather seal position ([0035]) which would provide a more reliable seal arrangement for4 both the upper and lower platforms.

Claims 19-20, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over TYAGI in view of LILLIBRIDGE and further in view of US 6,254,333 to MERRY.
As to claim 17, TYAGI does not disclose wherein the first axially extending seal slot is formed through a grinding process.  


As to claim 20
TYAGI discloses welding the second cover plate to the first axially aft surface ([0037] welding is a suitable joining method).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton
Primary Examiner
Art Unit 3745


/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/5/2021 4:22:22 PM